Tilson, Judge:
Accepting the stipulation entered into by and between counsel for the respective parties upon which this appeal has been submitted for decision as a statement of fact, I find and hold the proper dutiable export values of the merchandise covered by entries 60105/1, 60426/1, 60685/1 and 60925/1 to be the per se unit invoice values of material and labor, plus 10 per centum, plus labor for packing, and/or steel strapping as invoiced, plus cartons at 17 cents each. As to any and all other merchandise covered by this appeal I find and hold the proper dutiable export value to be the value found by the appraiser. Judgment will be rendered accordingly.